DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: Claim 2 recites the limitation "a monomer of Formula I".  There is insufficient antecedent basis for this limitation in the claim.  Formula I is undefined in claim 2.  It is suggested, and for the purpose of further examination, claim 2 is taken to depend on claim 1.
Regarding claim 4: Claim 4 recites the limitation "the monomer of Formula I".  There is insufficient antecedent basis for this limitation in the claim.  Formula I is undefined in claim 4.  It is suggested, and for the purpose of further examination, claim 4 is taken to depend on claim 1.
Regarding claim 9: Claim 9 recites the limitation "the monomer of Formula II".  There is insufficient antecedent basis for this limitation in the claim.  Formula II is undefined in claim 9.  It is suggested, and for the purpose of further examination, claim 9 is taken to depend on claim 7.
Regarding claim 11: Claim 11 recites the limitation "a monomer of Formula I or Formula II".  There is insufficient antecedent basis for this limitation in the claim.  Formula I and Formula II are undefined in claim 11.  It is suggested to put the definition of Formula I and Formula II into independent claim 11.
Regarding claim 12: Claim 12 recites the limitation "a monomer of Formula I or Formula II".  There is insufficient antecedent basis for this limitation in the claim.  Formula I and Formula II are undefined in claim 12.  It is suggested to put the definition of Formula I and Formula II into independent claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. “Synthesis and Characterization of Polyimides Based on Isopropylidene-containing Bis(ether anhydride)s”, Journal of Polymeric Research, 1997, Vol. 4, No 3, pp. 183-190, XP019221958.
Regarding claim 1: Hsiao et al. teaches a monomer of 
    PNG
    media_image1.png
    71
    238
    media_image1.png
    Greyscale
where the Ar moiety is 
    PNG
    media_image2.png
    89
    240
    media_image2.png
    Greyscale
(Scheme 1). While this is not the exact structure of Formula I (it is Formula II), a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  Compounds which are position isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (MPEP 2144.09 I and II).

Allowable Subject Matter
Claims 2-5, 9, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-8, 10, and 13 are allowed.
Hsiao et al. is the closest prior art, but does not teach the presence of a primary amine curative or the amine curative comprising an aniline functional residue, nor the polymerized product of the monomer. Further, the method of claim 11 of making a polymerized network, a two component system or a resin blend is not disclosed. Another cited art Keller (U.S. Pat. 6,297,298) teaches the monomer of Formula III, but does not teach the monomer as a blend of at least two monomers selected from Formula I, Formula II, or Formula III.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuchs et al. (US 2018/0265456) teaches the monomers and compositions claimed.  However, there is not support for the monomers or compositions in the provisional application or the foreign priority application of the art, meaning that the date for the overlapping subject matter is September 20, 2018.  The instant application has support for the claimed material in the provisional applications of 3/31/2016, 6/10/2016, and 3/23/2017.  Therefore, Fuchs et al. is not prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,899,865. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the patent requires a resin blend that can have Formula II monomer and Formula III monomer, as in the instant claim 13.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767